Case: 21-2053    Document: 17    Page: 1    Filed: 11/03/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                SANFORD JUNIOUS, JR.,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2021-2053
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-1395, Judge Joseph L. Toth.
                 ______________________

                Decided: November 3, 2021
                 ______________________

    SANFORD JUNIOUS, JR., Houston, TX, pro se.

     ANN MOTTO, Commercial Litigation Branch, Civil Divi-
 sion, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by BRYAN
 BOYNTON, CLAUDIA BURKE, MARTIN F. HOCKEY, JR.
                 ______________________

      Before LOURIE, DYK, and REYNA, Circuit Judges.
Case: 21-2053    Document: 17     Page: 2    Filed: 11/03/2021




 2                                    JUNIOUS   v. MCDONOUGH



     PER CURIAM.
     Sanford Junious Jr. appeals a decision of the United
 States Court of Appeals for Veterans Claims (“Veterans
 Court”). The Veterans Court affirmed a decision of the
 Board of Veterans’ Appeals (“Board”) denying service con-
 nection for back and knee disabilities. We dismiss.
                        BACKGROUND
      Mr. Junious served on active duty in the United States
 Army from 1952 to 1954. In August 2014, he filed an ap-
 plication for service connection for his back and knee disa-
 bilities, asserting that he suffered back and knee injuries
 during combat. Apparently, Mr. Junious did not submit
 any evidence in support of the claim other than his lay
 statements. When the VA attempted to obtain Mr. Jun-
 ious’s service treatment records (“STRs”), the National Per-
 sonnel Records Center (“NPRC”) in St. Louis reported that
 any STRs that may have existed would have been de-
 stroyed in a 1973 fire at the facility. Following the VA’s
 receipt of the NPRC’s notice, the VA informed Mr. Junious
 in April and May of 2015 that it could not locate his STRs,
 and requested that Mr. Junious submit any alternative rec-
 ords or copies of records in his possession. Mr. Junious did
 not respond to these inquiries. As a result, in August 2015,
 the RO denied service connection for both disabilities be-
 cause “no service treatment records were available for re-
 view.” S.A. 15, 18.
     Mr. Junious appealed the RO’s decision to the Board.
 He testified at a Board hearing that he injured his back
 and knees during combat and “developed a bilateral knee
 disability and back disability in service that has continued
 ever since.” S.A. 29. Given that the 1973 fire may have
 destroyed any relevant STRs, the Board concluded that the
 VA had a “heightened obligation” to help Mr. Junious de-
 velop his claims. Id. The Board remanded for a VA exam-
 ination to determine whether he suffered from the claimed
Case: 21-2053     Document: 17      Page: 3    Filed: 11/03/2021




 JUNIOUS   v. MCDONOUGH                                       3



 disabilities, and whether it was at least as likely as not that
 the disabilities were service connected.
     Following the remand, in November 2019, Mr. Junious
 underwent a VA medical examination. The reviewing phy-
 sician concluded that it was less likely than not that Mr.
 Junious’s claimed conditions were service connected. The
 physician noted that Mr. Junious reported “repetitive use”
 of his back and knees during active duty but “no specific
 injuries.” S.A. 36. She further noted that when Mr. Jun-
 ious sought treatment for the disabilities in 2015, the
 claimed conditions were “part of the normal aging process”
 which is a “major contributing factor to arthritis in the
 joints of the back and knees.” Id.
     In February 2020, the Board denied both claims. It
 noted his chronic diseases, such as arthritis, raised a re-
 buttable presumption of service connection if they “mani-
 fest to a degree of 10 percent or more” within one year of
 “the date of separation from service.”            38 C.F.R.
 §§ 3.307(a)(3), 3.309(a). Manifestation may be proved by
 “medical evidence, competent lay evidence or both,” but
 may also be rebutted by “competent” evidence that the
 “time of existence or inception” of the condition fell outside
 of the one-year period. § 3.307(b), (d)(1). The Board con-
 sidered Mr. Junious’s lay testimony regarding his disabili-
 ties and credited his testimony of in-service injuries, but
 found that his statements that he experienced back and
 knee pain “ever since service” lacked credibility given the
 absence of evidence that he had ever reported back and
 knee pain in his nearly 60 years post-discharge, and given
 that he waited 60 years to file a claim for service connec-
 tion. S.A. 6. It also concluded that the “most probative
 evidence of record,” the VA medical examination, refuted
 the presumption of service connection. S.A. 7.
      On appeal, the Veterans Court affirmed the Board’s de-
 cision, finding that the 2019 medical examination provided
Case: 21-2053     Document: 17     Page: 4    Filed: 11/03/2021




 4                                     JUNIOUS   v. MCDONOUGH



 a plausible basis to conclude that Mr. Junious’s disabilities
 were not service related. Mr. Junious appeals to this court.
                          DISCUSSION
     Our jurisdiction to review Veterans Court decisions is
 limited. Wanless v. Shinseki, 618 F.3d 1333, 1336 (Fed.
 Cir. 2010). We have jurisdiction to “decide any challenge
 to the validity of any statute or regulation or any interpre-
 tation thereof . . . and to interpret constitutional and stat-
 utory provisions, to the extent presented and necessary to
 a decision.” 38 U.S.C. § 7292(c). We cannot, however, re-
 view appeals challenging factual determinations or the ap-
 plication of a law or regulation to the facts, unless the
 appeal presents a constitutional issue. § 7292(d)(2); Saun-
 ders v. Wilkie, 886 F.3d 1356, 1360 (Fed. Cir. 2018).
     Here, Mr. Junious appealed only the denial of service
 connection for his back and knee injuries. Under estab-
 lished law, Mr. Junious was required to establish a nexus
 between his claimed disabilities and his service. The Vet-
 erans Court concluded on the facts in this case that Mr.
 Junious had not established service connection. We lack
 jurisdiction to review such a determination.
     To the extent that Mr. Junious argues that he has “new
 doctors who will send in their reports,” Appellant’s Inf. Br.
 2, this decision does not foreclose him from seeking to reo-
 pen his claim based on new and relevant evidence,
 38 U.S.C. § 5108; 38 C.F.R. § 3.156.
     We therefore dismiss Mr. Junious’s appeal for lack of
 jurisdiction.
                        DISMISSED
 No costs.